          Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

Gwendoline Aboah, individually, and on           :
behalf of others similarly situated              :   CIVIL ACTION NO.:
                                                 :
                   Plaintiffs                    :
                                                 :
V.                                               :
                                                 :
Fairfield Healthcare Services, Inc. d/b/a        :
BrightStar Care of Fairfield & Southbury         :   May 15, 2020
and Peter R. Moore,                              :
                                                 :
                    Defendants                   :

                  COLLECTIVE AND CLASS ACTION COMPLAINT

     I.         INTRODUCTION

           1.     Employers must pay overtime to employees who work over forty hours in

a week. 29 U.S.C. Sec. 201, et. seq.; C.G.S. Sec. 31-58 et. seq. Third-party employers of

“live-in domestic service” employees have a duty to pay them overtime. 29 C.F.R. Sec.

552.109(c). When a “live-in domestic service” employee’s sleep period is “interrupted

by a call to duty, the interruption must be counted [by the employer] as hours worked.”

29 C.F.R. Sec. 785.22(b). “[I]f the employee cannot get at least 5 hours' sleep during the

scheduled period the entire time is working time.” Id. (emphasis added). Employers

must pay wages to employees for their meal breaks if that time is spent predominantly for

the benefit of the employer. Reich v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 64 (2d

Cir.1997). Employers of “live-in domestic service” employees must keep accurate

records“ showing the exact number of hours worked by the live-in domestic service

employee[s],” including night-time interruptions and meals breaks that they work

through. 29 C.F.R. Sec. 552.110(b).
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 2 of 17



       2.      Here, Defendants employ “live-in domestic service” employees called

Home Health Aides, a/k/a Caregivers (“HHA”). Defendants assign their HHAs to live

with their clients, who require assistance caring for themselves throughout the day and

night. Defendants’ HHAs perform non-exempt tasks including assisting Defendants’

clients with cooking, cleaning, bathing, etc. Defendants assign their HHAs to work 13

hour shifts each day, with three one-hour meal breaks and eight hours for sleep each day.

Defendants HHAs are routinely interrupted during their scheduled mealtimes to assist

Defendants’ clients. Defendants’ HHAs are frequently interrupted during the night to

help Defendants’ clients use the restroom or turn them over in bed to prevent bedsores.

Defendants’ HHAs routinely fail to get five hours of uninterrupted sleep time because of

these frequent interruptions.

       3.      Defendants failed to record all hours worked by their HHAs. Defendants

assign their HHAs to live with their clients, knowing their work routinely occurs at all

hours of the day and night. Defendants fail to provide timesheets to their HHAs or when

the timesheets were provided their HHAs, the timesheets, by design, omit spaces for

HHAs to record the interruptions to their meal breaks and sleep time. As a result,

Defendants’ HHAs do not record the times they are interrupted from their meals and

sleep. Defendants do not pay their HHAs overtime for the hours they spend performing

that work. Defendants have actual and constructive knowledge that their HHAs work

during their meal breaks and are interrupted during their sleep time because their HHAs

reported these interruptions to Defendants or because Defendants were aware of the

health conditions of their customers that required care during sleep time and meal breaks.

Despite these reports and Defendants’ awareness of the health conditions of their



                                             2
      Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 3 of 17



customers, Defendants never amended their timesheets so HHAs could accurately report

all their hours worked.

          4.      As a result, Defendants kept hundreds of thousands of dollars in wages

that it should have paid to Plaintiff and the class, all in violation of state and federal wage

and hour laws.

   II.          JURISDICTION AND VENUE

          5.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

          6.      This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367 since they are so related to her FLSA claims that they form part of the

same case or controversy.

          7. Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(c) because the acts

or omissions giving rise to claims in this Complaint took place in this judicial district.

   III.         THE PARTIES

          8.      Plaintiff, Gwendoline Aboah, is an individual residing within this judicial

district. She worked as an HHA for Defendants from approximately July 19, 2018 to

December 8, 2019.

          9.      Defendant Fairfield Healthcare Services, Inc. doing business as BrightStar

Care of Fairfield and Southbury is a corporation organized and existing under the laws of

the state of Connecticut. Its principal place of business is located at 83 E Avenue,

Norwalk, CT 06851.

          10.     At all relevant times, Defendant Fairfield Healthcare Services, Inc. d/b/a

BrightStar Care of Fairfield and Southbury employed, and/or continue to employ,



                                                3
      Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 4 of 17



Plaintiff and each of the HHAs within the meaning of the FLSA and the Connecticut

Minimum Wage Act.

       11.     Defendant Peter R. Moore (“Mr. Moore”) is the president of Defendant

Fairfield Healthcare Services, Inc. d/b/a BrightStar Care of Fairfield and Southbury on its

Connecticut State Business Listings.

       12.     As such, Defendant Mr. Moore actively manages, supervises, and directs

the day-to-day business affairs and operations of Defendant Fairfield Healthcare

Services, Inc. d/b/a BrightStar Care of Fairfield and Southbury.

       13.     As president of Defendant Fairfield Healthcare Services, Inc. d/b/a

BrightStar Care of Fairfield and Southbury, Defendant Moore directly, or through his

delegates, interviewed and hired personnel, determined their rates of pay and company

policies, assigned duties and answered questions from employees regarding their pay.

       14.     As such, Mr. Moore acted at all times material herein directly and

indirectly in the interest of Fairfield Healthcare Services, Inc. d/b/a BrightStar Care of

Fairfield and Southbury in relation to their employees and was, and is, therefore, an

employer of said employees within the meaning of the Fair Labor Standards Act.

       15.     At all relevant times, Defendant Mr. Moore, as president of Defendant

Fairfield Healthcare Services, Inc. d/b/a BrightStar Care of Fairfield and Southbury, has

been the “ultimate responsible authority” within Fairfield Healthcare Services, Inc. d/b/a

BrightStar Care of Fairfield and Southbury “to set the hours of employment” and to “pay

wages” as to the named Plaintiff and all of Defendants’ HHAs and is therefore “the

specific cause of the wage violation” alleged within the meaning of the Connecticut

Minimum Wage Act.



                                              4
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 5 of 17



         16.     At all relevant times, Defendants have been and continue to be, employers

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

         17.     Upon information and belief, at all relevant times, Defendants have had

gross revenues in excess of $500,000.

         18.     Plaintiff consents in writing to be a party to this action, pursuant to 29

U.S.C.§216(b). The named Plaintiff’s written consent is attached hereto and incorporated

by reference.

   IV.         LEGAL PRINCIPLES

         19.     Employers must pay overtime to their non-exempt workers who work

over 40 hours in a work week. 29 U.S.C. Sec. 201, et seq.; C.G.S. Sec. 31-58, et seq.

         20.     Employers must pay wages during an employee’s meal breaks if the

employee’s mealtime is spent predominantly for the benefit of the employer. Reich v. S.

New Eng. Telecomms. Corp., 121 F.3d 58, 64 (2d Cir.1997); 29 C.F.R. Sec. 785.19 and

29 C.F.R. Sec. Sec. 525.102.

         21.     Employers must pay their “live-in domestic service” employees for their

entire eight-hour sleep period unless they ensure those employees get at least five hours

of uninterrupted sleep time during their sleep periods. 29 C.F.R. Sec. 785.22 and 29

C.F.R. Sec. 552.102.

         22.     Employers have a “non-delegable” duty under the FLSA to maintain

accurate records of its employees' hours. Kuebel v. Black & Decker Inc., 643 F.3d 352,

363 (2d Cir. 2011) (citing 29 U.S.C. § 211(c)); Caserta v. Home Lines Agency, Inc., 273




                                                5
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 6 of 17



F.2d 943, 946 (2d Cir. 1959) (Friendly, J) (employers cannot discharge their duty of

accurate record keeping and appropriate payment to their employees).

        23.     “[O]nce an employer knows or has reason to know that an employee is

working overtime, it cannot deny compensation simply because the employee failed to

properly record or claim his overtime hours.” Kuebel, 643 F.3d at 363; Holzapfel v.

Town of Newburgh, 145 F.3d 516, 524 (2d Cir.1998).

        24.     Employers are responsible for paying overtime even when employees do

not accurately record their time. See Kuebel, 643 F.3d at 363 (“[T]he fact that an

employee is required to submit his own timesheets does not necessarily preclude him

from invoking Anderson's standard where those records appear to be incomplete or

inaccurate.”); also McGrath v. Cent. Masonry Corp., 2009 U.S. Dist. LEXIS 94870, *17

(D. Colo. Sept. 29, 2009) (“The burden to maintain accurate records falls on the employer

regardless of whether the employee is responsible for recording his own hours on a time

sheet. … Indeed, the Supreme Court's reasoning in Anderson makes it clear that an

employer should not benefit from its own failure to maintain an adequate and accurate

record-keeping system.”).

   V.         FACTS

        25.     Defendants hired Plaintiff to work as an HHA on July 19, 2018 and she

worked for Defendants until December 8, 2019.

        26.     At all relevant times, Defendants have employed approximately 200 or

more HHAs in Connecticut.

        27.     Defendants assign their HHAs to live on-site with their clients because

those clients can, and very frequently do, require assistance at any hour of the day.



                                             6
      Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 7 of 17



       28.     Defendants assign their HHAs non-exempt duties including: activities of

daily living, including cooking for and serving breakfast, lunch and dinner to customer;

bathing customer as needed; assisting customer change clothing and underwear/diaper

during the day and night as needed; helping customer put on and take off customer’s

clothes every day; sitting with customer and watch customer eat food and watch

television and; physically watching over customer at all times and remaining within eye

and earshot of customer, including placing an electronic monitoring device in customer’s

room to monitor to customer at all times including at nighttime; assisting customer with

incontinence; assisting customer with personal hygiene; assisting customer with taking

medication and; escorting customer for medical appointments.

       29.     Defendants assign their HHAs to sleep on-site so that they can help their

clients with tasks including using the restroom or turn them over to prevent bed sores

when needed.

       30.     Defendants informed Plaintiff and all their HHAs that they were allowed

eight hours of sleep time and three one-hour meal breaks per day. This schedule resulted

in a minimum of thirteen hours per day of work.

       31.     Over a 7-day work week, this schedule results in a minimum of 91 hours

of work time (7 days x 13 hours = 91 hours), 51 of which is overtime.

       32.     During her employment, Plaintiff worked during her meal breaks to

provide assistance to Defendants’ client who required constant monitoring.

       33.     Plaintiff reported to her supervisor that she was working during her meal

breaks to provide assistance to their client.




                                                7
      Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 8 of 17



        34.     Defendants improperly deducted the full 3-hours for meal breaks each 24-

hour shift although Defendants knew or had constructive knowledge that Plaintiff worked

through her lunch breaks to provide assistance to its clients.

        35.     Plaintiff, and Defendants’ other HHAs, are or were frequently interrupted

during their sleep and meal breaks to care for Defendants’ clients. Defendants’ clients

frequently needed to be attended to during the night for such reasons as trips to the

bathroom, dementia, insomnia, to monitor clients’ medical device such as a ventilator or

breathing machine with its oxygen tank, or if a client is in hospice, to turn them over

every two hours to prevent bed sores.

        36.     In fact, Defendants’ clients frequently interrupted Plaintiff and other

HHAs so much that they were unable to have at least five hours of uninterrupted sleep

time per night. Defendants were aware of these sleep interruptions at night because

Plaintiff and other HHAs, from time to time, informed Defendants of these interruptions.

But Defendants never modified its time sheets or took any other steps to accurately

record all hours worked by Plaintiff and other HHAs.

        37.     Defendants improperly deducted the full 8-hours for sleep time each 24-

hour shift although Defendants knew or had constructive knowledge that Plaintiff’s sleep

was so frequently interrupted to provide assistance to Defendants’ clients that she rarely,

if ever, got five consecutive hours of uninterrupted sleep during the night.

        38.     Defendants failed to ensure that they accurately recorded all the work their

HHAs, including Plaintiff, performed during their meal breaks and when their sleep time

was interrupted to care for their clients.




                                              8
      Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 9 of 17



       39.     Defendants provided Plaintiff and all HHAs with a time sheet to record

their hours worked.

       40.     However, Defendants did not include a place on their timesheets for their

HHAs to record their meal break and sleep interruptions.

       41.     As a result, Plaintiff, and Defendants’ other Connecticut HHAs, did not

have a place to record all their hours worked, and did not include the interruptions to their

meal breaks and sleep time.

       42.     For example, during the workweek of November 5, 2018 to November 11,

2018, Plaintiff worked as a live-in HHA for all seven days of the week. According to her

assigned schedule, she worked seven 24-hour shifts, totaling 168 hours that week.

Defendant paid her $1,176.65 for only 91-hours of her work that week.

       43.     During the workweek of November 5, 2018 to November 11, 2018,

Plaintiff’s sleep was so frequently interrupted that Plaintiff did not get up to 5-hours of

sleep during each of the 24-hour shift worked that week.

       44.     Defendants did not pay Plaintiff for any of the 8-hours of sleep time for

each of the 24-hour shift she worked that week, although Defendants knew or had

constructive knowledge that Defendants’ customer woke up Plaintiff up so frequently at

night, every night, such that Plaintiff did not get up to 5-hours of sleep during each of the

24-hour shift worked. Defendants owe Plaintiff an additional sum of $121.20 for each

shift of 24-hours for interruptions to her sleep time at nighttime.

       45.     During the week of November 5, 2018 to November 11, 2018, Plaintiff

worked through her meal breaks assisting Defendants’ customer, who required constant

monitoring due to her severe health conditions.



                                              9
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 10 of 17



         46.    Defendants did not pay Plaintiff for any of the 3-hours of meal breaks for

each of the 24-hour shift she worked that week, although Plaintiff worked through her

meal breaks during each of the seven 24-shifts that week. Defendants owe Plaintiff an

additional sum of $45.45 for each shift of 24-hours that she worked though her meal

breaks

         47.    As a result, Defendants knowingly and willfully failed to pay Plaintiff and

the other HHAs the full wages that they were due and instead retained those wages for

their own use and benefit.

         48.    The Defendants and Plaintiff agreed that the statute of limitations will be

tolled for Aboah and other HHAs from May 15, 2020 until either the Defendants or

Plaintiff informed the other party that the tolling period ceased. As of the date of filing

this complaint, the Defendants have not informed Plaintiff that the tolling period ceased,

and therefore, the claims of Plaintiff and the other HHAs are tolled from May 15, 2020

until the present.

         49.    The ordinary statute of limitations of a claim under the FLSA is two years,

except that a cause of action arising out of a willful violation of the statute can be brought

within three years. 29 U.S.C. Sec. 255(a).

         50.    However, courts can equitably toll Sec. 255(a) to avoid “inequitable

circumstances.” Darowski v. Wojewoda, 2017 U.S. Dist. LEXIS 208122, *14 (D. Conn.

Dec. 19, 2017) (quoting Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir. 1996)).

         51.    Defendants, as employers under the FLSA, are required by 29 C.F.R. §

516.4 “to post and keep posted a notice explaining the Act, as prescribed by the Wage




                                             10
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 11 of 17



and Hour Division, in conspicuous places in every establishment where such employees

are employed so as to permit them to observe readily a copy.” Id.

         52.   Defendants failed to post or keep posted such notice required by 29 C.F.R.

§ 516.4 in conspicuous places where Plaintiff, Aboah and other HHAs were employed to

permit her to observe readily a copy.

         53.   Accordingly, the FLSA claims of Aboah and the other HHAs are subject

to equitable tolling, and is not limited to May 15, 2017.

         54.   Employers must, under Connecticut law, hang required wage and hour

posters where their employees can see them, or otherwise have access to them. C.G.S. §

31-66.

         55.   When employers fail to provide posters for their workers, informing them

of their rights under the CMWA, equitable tolling is appropriate until the Plaintiff seeks

the advice of counsel or learns of their rights some other way. Asp, 573 F. Supp. 2d at

697-98; Rescia, 2015 U.S. Dist. LEXIS 191706 at *6; Darowski, 2017 U.S. Dist. LEXIS

208122 at *17; Lin, 2011 U.S. Dist. LEXIS 132025 at *14.

         56.   Also, Defendants, as employers under the CMWA, and subject to a

minimum fair wage order, are required to “keep a copy of such order and the regulations

issued by the Labor Commissioner posted at the place of employment where it can be

read easily by the employees [and] furnish copies of orders and regulations on request,

without charge.” C.G.S. § 31-66.

         57.   Defendants failed to post or distribute to Aboah and other HHAs, such

minimum wage order and regulations issued by the Labor Commissioner.




                                             11
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 12 of 17



          58.     Defendants failed to send Aboah and other HHAs, an email containing

such minimum wage order and regulation issued by the Labor Commissioner so that she

could learn her rights to overtime.

          59.     Aboah and other HHAs did not learn about her rights to collect overtime

until she consulted with an attorney.

          60.     Accordingly, the CMWA claims of Aboah and the other HHAs are subject

to equitable tolling, and are not limited to May 15, 2018.

    VI.         THE COLLECTIVE ACTION

    61. Plaintiff brings Counts One and Three on behalf of herself and all other

HHAs Defendants employed in Connecticut during the period of May 15, 2017 until the

date of final judgment in this matter who Defendants assigned to “live” with their clients.

    62. Plaintiff brings this count under 29 U.S.C. § 216(b) of the Fair Labor Standards

Act. Plaintiff and the other HHAs are similarly situated in that they are all subject to

Defendants’ common plan or practice of requiring them to live on the premises of their

clients because they needed assistance at all hours, and failing to provide them with time

sheets designed to accurately record their interruptions to ensure they were correctly paid

for all their work.

    VII.        THE CONNECTICUT RULE 23 CLASS

    63. Plaintiff brings Counts Two and Four under the Connecticut Wage Act, C.G.S. §§

31-58 et seq., and Rule 23 of the Federal Rules of Civil Procedure, for herself and on

behalf of a class consisting of all “live-in” HHAs Defendants employed in Connecticut

during the period of May 15, 2018 until the date of final judgment in this matter who

worked at least one week for Defendants.



                                              12
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 13 of 17



       64.       Class certification for these Connecticut law claims is appropriate under

Fed. R. Civ. P. 23 (a) and Fed. R. Civ. P. 23 (b)(3) because all the requirements of the

Rules are met.

       65.       The class is so numerous that joinder of all members is impracticable.

Upon information and belief, Defendants employed approximately 200 HHAs who

worked at least one 24-hours overnight shift in Connecticut during the past two (2) years.

       66.       There are questions of law and fact common to the class, including

whether the putative class members worked overtime but were not paid overtime in

violation of Connecticut law.

       67.       The named Plaintiff’s claims are typical of those of the class members.

Plaintiff’s claims encompass the challenged practices and course of conduct of

Defendants. Furthermore, Plaintiff’s legal claims are based on the same legal theories as

the claims of the putative class members. The legal issues as to which federal and state

laws are violated by such conduct apply equally to Plaintiff and to the class.

       68.       The named Plaintiff will fairly and adequately protect the interests of the

class. The Plaintiff’s claims are not antagonistic to those of the putative class and she has

hired counsel skilled in the prosecution of class actions.

       69.       Common questions of law and fact predominate over questions affecting

only individuals, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy. This proposed class action under Fed. R. Civ.

P. 23 presents few management difficulties, conserves the resources of the parties and the

court system, protects the rights of each class member and maximizes recovery to them.

   VIII. LEGAL CLAIMS



                                              13
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 14 of 17



COUNT ONE:             Gwendoline Aboah, individually and on behalf of others
                       similarly situated v. Fairfield Healthcare Services, Inc. d/b/a
                       BrightStar Care of Fairfield and Southbury: VIOLATION OF
                       THE FAIR LABOR STANDARDS ACT, 21 U.S.C. Section
                       201, et seq.

       70.     Based on the foregoing, Defendant Fairfield Healthcare Services, Inc.

d/b/a BrightStar Care of Fairfield and Southbury’s conduct in this regard was a willful

violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

       71.     Plaintiff and all other similarly situated HHAs who opt into this litigation

are entitled to compensation for all overtime hours worked, liquidated damages,

attorneys’ fees and court costs.

COUNT TWO:             Gwendoline Aboah, individually and on behalf of others
                       similarly situated v. Fairfield Healthcare Services, Inc. d/b/a
                       BrightStar Care of Fairfield and Southbury: VIOLATION OF
                       THE CONNECTICUT WAGE ACT, C.G.S. Section 31-58, et
                       seq.

       72.     Based on the foregoing, Defendant Fairfield Healthcare Services, Inc.

d/b/a BrightStar Care of Fairfield and Southbury’s conduct in this regard was a violation

of the Connecticut Wage Act, C.G.S. §§ 31-58, et seq.

       73.     Accordingly, Plaintiff and all other HHAs in Connecticut are entitled to

compensation for all overtime hours worked, penalty damages, interest, attorneys’ fees

and court costs.

COUNT THREE:           Gwendoline Aboah, individually and on behalf of others
                       similarly situated v. Peter R. Moore: VIOLATION OF THE
                       FAIR LABOR STARDARDS ACT, 21 U.S.C. Section 201, et
                       seq.

       74.     Based on the foregoing, Defendant Peter R. Moore’s conduct in this

regard was a violation of Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.




                                            14
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 15 of 17



       75.     As president of Fairfield Healthcare Services, Inc. d/b/a BrightStar Care of

Fairfield and Southbury, he is the “ultimate responsible authority” and the cause for these

violations.

       76.     Defendant Peter R. Moore is liable to Plaintiff, and all other similarly

situated HHAs who opt into this litigation for compensation for all overtime hours

worked, liquidated damages, attorneys’ fees, and court costs.

COUNT FOUR:           Gwendoline Aboah, individually and on behalf of others
                      similarly situated v. Peter R. Moore: VIOLATION OF THE
                      CONNECTICUT WAGE ACT, C.G.S. section 31-58, et seq.

       77.     Based on the foregoing, Defendant Peter R. Moore’s conduct in this

regard was a violation of the Connecticut Wage Act, C.G.S. §§ 31-58, et seq.

       78.     As president of Fairfield Healthcare Services, Inc. d/b/a BrightStar Care of

Fairfield and Southbury, he is the “ultimate responsible authority” and the cause for these

violations.

       79.     Defendant Peter R. Moore is liable to Plaintiff, and all other HHAs for

compensation for all overtime hours worked, penalty damages, interest, attorneys’ fees,

and court costs.




                                            15
    Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 16 of 17



                               DEMAND FOR RELIEF

Plaintiff claims:

   a. Designation of this action as a collective action pursuant to the FLSA and prompt

       issuance of notice pursuant to 29 U.S.C. § 216(b);

   b. Certification of the Connecticut class action pursuant to Fed. R. Civ. P. 23(b)(3)

       and the appointment of Plaintiff and her counsel to represent those classes;

   c. An award of unpaid overtime wages under the Fair Labor Standards Act, 29

       U.S.C. § 216(b);

   d. An award of unpaid overtime wages under the Connecticut Wage Act, C.G.S. §

       31-68;

   e. An award of liquidated damages under the Fair Labor Standards Act, 29 U.S.C. §

       216(b);

   f. An award of penalty damages under Connecticut Wage Act, C.G.S. § 31-68;

   g. Attorneys’ fees under the Fair Labor Standards Act, 29 U.S.C. § 216(b);

   h. Attorneys’ fees under the Connecticut Wage Act, C.G.S. § 31-68;

   i. Interests and costs;

   j. Injunctive relief in the form of an order directing Defendant to comply with the

       Connecticut Wage Act; and

   k. Such other relief as in law or equity may pertain.




                                           16
     Case 3:20-cv-00763-MPS Document 1 Filed 06/02/20 Page 17 of 17



                                        JURY DEMAND

Plaintiff demands a trial by jury by all issues so triable.

                                              Gwendoline Aboah, individually and on
                                              behalf of other similarly situated individuals




                                          By://s// ct05114
                                                      Nitor V. Egbarin, ct05114
                                                      Law Office of Nitor V. Egbarin, LLC
                                                      100 Pearl Street, 14th Floor
                                                      Hartford, CT 06103-3007
                                                      Tel: (860) 249-7180
                                                      Fax: (860) 408-1471
                                                 E-mail: NEgbarin@aol.com




                                              17
